Exhibit 10.2

 

LOCK-UP AGREEMENT

 

This Lock-Up Agreement (“Agreement”) is made and entered into as of April 30,
2017 between BioLargo, Inc., a Delaware corporation (“BioLargo” or “Company”)
and Dennis P. Calvert (“Calvert”), with respect to the following facts:

 

RECITALS

 

A.     In 2007, as consideration for his employment as the company’s chief
executive officer and chairman of its board of directors, BioLargo issued
Calvert an option to purchase 7,733,259 shares of BioLargo common stock at 18
cents a share (“Option Agreement”);

 

B.     In recognition of the absence of a viable market for such a large block
of shares, his continuing interest in preserving and maintaining the best
interests of the Company and its stockholders and the need to avoid potential
negative effects on shareholder value were he forced to sell his shares, Calvert
has agreed to place extensive and binding limitations on the transferability of
the shares to be issued upon exercise, as set forth herein;

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged by each of the parties
hereto, the parties hereto hereby agree as follows.

 

1.     Restriction on Transfer of Shares. Except as permitted in Paragraph 2
below, Calvert covenants and agrees for himself that he shall not offer, sell,
contract to sell, pledge, hypothecate, grant any option to purchase or otherwise
directly or indirectly dispose of or transfer the BioLargo Shares (defined
below), or enter into any swap, hedge or other arrangement that transfers, in
whole or in part, any of the economic consequences of ownership of the BioLargo
Shares until the earliest to occur of: (i) the consummation of a sale (in a
single transaction or in a series of related transactions) of BioLargo by means
of a sale of (a) a majority of the then outstanding common stock of BioLargo
(whether by merger, consolidation, sale or transfer of common stock,
reorganization, recapitalization or otherwise) or (b) all or substantially all
of the assets of BioLargo; and (ii) the successful commercialization of
BioLargo’s products or technologies as demonstrated by its receipt of at least
$3,000,000 in cash, or the recognition of $3,000,000 in revenue, over a 12-month
period from the sale of products and/or the license of technology; and (iii) the
Company’s breach of the employment agreement between the Company and Calvert and
resulting in Calvert’s termination.

 

2.     Permitted Transfers. Notwithstanding the foregoing, Calvert may transfer
(a “Permitted Transfer”) the BioLargo Shares by will or intestate succession
upon death.

 

3.     BioLargo Shares. As used herein, “BioLargo Shares” means the 2,501,937
shares issued to Calvert upon the cashless exercise of the Option Agreement.

 

 
1 

--------------------------------------------------------------------------------

 

 

4.     Compliance with Securities Laws.

 

(a)     Calvert acknowledges and agrees that none of the BioLargo Shares will be
registered, and none of BioLargo Shares will have registration rights. All
certificates evidencing the BioLargo will bear a legend substantially in the
following form:

 

THESE SECURITIES ARE SUBJECT TO A LOCK-UP AGREEMENT PROHIBITING THEIR TRANSFER.

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR QUALIFIED FOR SALE UNDER ANY STATE SECURITIES LAWS (COLLECTIVELY,
“SECURITIES LAWS”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED UNLESS
REGISTERED OR QUALIFIED FOR SALE UNDER ALL APPLICABLE SECURITIES LAWS OR UNLESS,
IN THE OPINION OF COUNSEL SATISFACTORY TO THE ISSUER, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER, ANY SUCH OFFER, SALE OR OTHER TRANSFER IS EXEMPT
FROM THE REGISTRATION OR QUALIFICATION REQUIREMENTS OF SUCH SECURITIES LAWS.

 

(b)     Notwithstanding anything contained in this Agreement to the contrary, no
Permitted Transfer shall take place, and the Company shall not recognize any
otherwise Permitted Transfer on the books and records of the Company, including
without limitation its stock ledger, and shall not recognize a transferee of any
otherwise Permitted Transfer as a stockholder of the Company, without full
compliance with Federal and applicable state securities laws, including without
limitation the furnishing of opinions requested by the Company.

 

5.     Further Assurances. The parties hereto shall execute, acknowledge and
deliver any further documents, instruments, or other assurances and shall take
any other action consistent with the terms of this Agreement that may be
reasonably requested by any other party or its counsel for the purpose of
confirming or effectuating any of the provisions provided by, and transactions
contemplated and permitted by, this Agreement.

 

6.     Binding Effect. This Agreement and any amendment hereto, shall be binding
upon the parties hereto, their successors, heirs, next of kin, executors,
administrators, personal representatives, legal representatives, assignees,
creditors, including receivers, and all other persons.

 

7.     Attorneys’ Fees. In any legal proceeding arising out of this Agreement,
including with respect to any instrument, document or agreement made under or in
connection with this Agreement, the prevailing party shall be entitled to
recover its costs and reasonable attorneys’ fees and expense.

 

 
2 

--------------------------------------------------------------------------------

 

 

8.     Entire Agreement. This Agreement, and any related agreement referred to
herein, constitutes the entire agreement between the parties hereto with respect
to the subject matter hereof. This Agreement supersedes and replaces all prior
understandings and agreements between the parties hereto, whether written or
oral, express or implied, with respect to the subject matter hereof.

 

9.     Amendment and Modification. This Agreement may be amended or modified at
any time or times only by unanimous written agreement of all parties to this
agreement.

 

10.     Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part. Further, if
a court of competent jurisdiction determines that any provision of this
Agreement is invalid or unenforceable as written, such court may interpret,
construe, rewrite or revise such provision, to the fullest extent allowed by
law, so as to make it valid and enforceable consistent with the intent of the
parties hereto.

 

11.     Counterparts. This Agreement may be executed by facsimile signature and
in any number of counterparts, each of which shall be deemed to be an original
as against any party hereto whose signature appears hereon, and all of which
shall together constitute one and the same instrument. This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.

 

IN WITNESS WHEREOF, each of the parties hereto have executed this Lock-Up
Agreement, to be effective as of the date first written above.

 

 

 

BIOLARGO, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Charles K. Dargan, II

 

 

 

Charles K. Dargan, II, Chief Financial Officer

 

 

 

 

 

  CALVERT:                       /s/ Dennis P. Calvert      

Dennis P. Calvert

         

 

 

 

3

 